Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


Flare Air, L.L.C., Appellant                           Appeal from the 4th District Court of Rusk
                                                       County, Texas (Tr. Ct. No. 2017-261).
No. 06-18-00097-CV         v.                          Opinion delivered by Justice Burgess, Chief
                                                       Justice Morriss and Justice Moseley*
Preston Burton as Independent                          participating. *Justice Moseley, Retired,
Administrator of the Estate of Trevor                  Sitting by Assignment.
Morris, Kylor Morris, Diana Morris, Calvin
Morris, and Nafisa Morris, Individually and
as Next Friend of her Minor Children, C.M.
(Boy), L.M., C.M. (Girl), and B.M., et al.,
Appellees

       As stated in the Court’s opinion of this date, we vacate the trial court’s order denying
Flare Air’s motion to transfer venue to Smith County and remand this case to the trial court for
further proceedings consistent with this opinion.
       We further order that the appellees pay all costs of this appeal.


                                                       RENDERED JANUARY 11, 2019
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk